DETAILED ACTION
This action is in response to amendments received on 3/22/2021. Claims 1-20 were previously pending with claims 16-20 being withdrawn from consideration. Claims 1, 5, 7 and 9-14 have been amended, claims 16-20 canceled and new claims 21-25 added. A complete action on the merits of claims 1-15 and 21-25 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 was filed after the mailing date of the Non-Final on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “an RF electrode” in line 2 should be amended to recite --a radiofrequency (RF) electrode--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “calculating a normalized change in energy based on a differential between a first collective power of ultrasonic energy and RF energy and a second collective power of ultrasonic energy and RF energy normalized by a first tissue RF impedance and a second tissue RF impedance” in lines 9-12. Since earlier in the claim "a surgical instrument including an ultrasonic blade and an RF electrode respectively configured to deliver an ultrasonic energy and an RF energy to the tissue" has been introduced that only requires to have ultrasonic blade and an RF electrode that are configured to be activated and the limitation of “interrogating the tissue with an electrical signal via at least one of the ultrasonic blade or the RF electrode” only requiring one of the ultrasound blade or RF electrode to be activated, it is at most unclear how a normalized change in energy based on a differential between a first collective power of ultrasonic energy and RF energy and a second collective power of ultrasonic energy and RF energy normalized by a first tissue RF impedance and a second tissue RF impedance is calculated. It is unclear if only the activation of one of the ultrasound energy or RF energy is required or both are 
Claims 2-15 are rejected due to dependency over claim 1.
Claim 21 recites the limitation “interrogating the tissue with an electrical signal via at least one of the ultrasonic blade or the RF electrode to provide a tissue feedback” and the limitation of “measuring a first collective power of ultrasonic energy and RF energy, measuring a second collective power of ultrasonic energy and RF energy after the measured first collective power, measuring a first tissue RF impedance, measuring a second tissue RF impedance after the measured first tissue RF impedance and calculating a normalized change in energy based on the first and second collective power differential normalized by the first and second tissue RF collective power of ultrasonic energy and RF energy, and the second collective power of ultrasonic energy and RF energy. Clarification and appropriate correction is required.
Claims 22-23 are rejected due to dependency over claim 21.
Claim 24 recites the limitation “a method of sealing a tissue with a surgical instrument including an ultrasonic blade and an RF electrode respectively configured to deliver an ultrasonic energy and an RF energy to the tissue, comprising: (a)    calculating a normalized change in energy based on a differential between a first collective power of ultrasonic energy and RF energy and a second collective power of ultrasonic energy and RF energy normalized by a first tissue RF impedance and a second tissue RF impedance”. First, it is unclear how a normalized change in energy is being calculated when no steps of delivering energy has been claimed. At most, the claim requires the use of “a surgical instrument including an ultrasonic blade and an RF electrode respectively configured to deliver an ultrasonic energy and an RF energy to the tissue”; however, no energy delivering steps have been introduced. Moreover, it is unclear where “a first collective power of ultrasonic energy and RF energy”, “a second collective power of ultrasonic energy and RF energy”, “a first tissue RF impedance” and “a second tissue RF impedance” are coming from. It is unclear if a combination of ultrasonic energy and RF energy is being applied to tissue and 
Claim 25 is rejected due to dependency over claim 24.

Allowable Subject Matter
Claims 1-15 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that the limitation of “interrogating the tissue with an electrical signal via at least one of the ultrasonic blade or the RF electrode to provide a tissue feedback” in the independent claims 1 and 21 suggests three different scenarios with A. only the ultrasonic blade being activated, B. only the RF electrode being activated and C. both the ultrasonic blade and the RF electrode being activated. For the purpose of examination and in view of the 112(b) rejection and interpretation given above, the claims are being interpreted to be directed to the third scenario where both the ultrasonic blade and the RF electrode are being activated in order to measuring a first collective power of ultrasonic energy and RF energy, measuring a second collective power of ultrasonic energy and RF energy after the measured first collective power, measuring a first tissue RF 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. It is noted that claims 11-12 were previously objected as allowable subject matter and applicant’s arguments are directed to moving the allowable subject matter of claim 11 into the independent claim 1; hence putting claim 1 and therefore new independent claims 21 and 24 in condition for allowance. These arguments are not found persuasive since the entirety of limitations of claim 11 plus claim 6 and 1 on which it depends on was indicated allowable; however, applicant only moved a section of the claimed limitation into claim 1 creating new issues of 112(b) as applied above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794